Citation Nr: 0707614	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  04-40 397	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a left knee 
disorder.

 
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

T. L. Konya, Counsel
INTRODUCTION

The veteran served on active duty from April 1968 to March 
1970.  His decorations include the Purple Heart Medal.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from a May 2003 rating decision of the RO in Phoenix, 
Arizona.

From a preliminary review of the file, it does not appear the 
veteran submitted a timely substantive appeal (VA Form 9 or 
equivalent statement) in response to the May 2004 statement 
of the case (SOC) - inasmuch as his substantive appeal 
needed to be received at the RO within 60 days, so in July 
2004.  But it was not received until November 2004.  See 
38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302, 20.303, 
20.304, 20.305 (2006).  This, in turn, usually would require 
the Board to address this threshold issue because, if he did 
not file a timely appeal, the Board would not have 
jurisdiction to consider his underlying claims.  
However, the United States Court of Appeals for Veterans 
Claims (Court) has held that the Board may waive the timely 
filing of a substantive appeal, even if the veteran has not 
submitted a request for extension of the time period in which 
to file the substantive appeal.  Beyrle v. Brown, 9 Vet. App. 
24, 28 (1996) (citing Rowell v. Principi, 4 Vet. App. 9, 17 
(1993)); but c.f. Roy v. Brown, 5 Vet. App. 554, 556 (1993) 
(holding that an extension of time in which to file a 
substantive appeal could not be granted unless a request for 
extension was made in accordance with the provisions of 38 
C.F.R. § 20.303 (2006)).  The RO received the veteran's 
substantive appeal within 60 days of the September 2004 
supplemental SOC (SSOC), which was issued after the SOC in 
response to additional evidence received within the appeal 
period.  Thus, the Board finds the substantive appeal is 
timely.  VAOPGCPREC 9-97, 62 Fed. Reg. 15,567 (1997).

Unfortunately, though, the claims must be further developed 
before being decided on appeal.  So the Board is remanding 
them to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required.


REMAND

A preliminary review of the record on appeal also indicates 
that VA examinations are needed to obtain a medical opinion 
concerning the cause of the veteran's claimed disorders - 
and, especially, whether they are somehow attributable to his 
service in the military.

Generally, to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999).

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(c)(4) (2006).  The evidence of 
a link between current disability and service must be 
competent - meaning medical.  Wells v. Principi, 326 F. 3d 
1381 (Fed. Cir. 2003).

As already alluded to, the veteran's DD Form 214 indicates he 
received the Purple Heart Medal.  And in further support of 
his claims, he has provided photographs as well as statements 
describing in exhaustive detail the circumstances of his 
alleged injuries in service.  His receipt of the Purple Heart 
Medal is conclusive proof he engaged in combat against enemy 
forces, and hence, his assertions provide credible evidence 
of the claimed injuries to the extent they are consistent 
with the circumstances of his service.  See 38 U.S.C.A. 
§ 1154(b) (West 2002 & Supp. 2006); 38 C.F.R. § 3.304(d); 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Arms v. 
West, 12 Vet. App. 188 (1999).  Thus, there is relevant 
evidence as to the veteran's history of injuries during 
service, when taken into account along with his involvement 
in combat during service.

Turning first to the veteran's claim of entitlement to 
service connection for a back disorder, his service medical 
records (SMRs) show he reported a history of recurrent back 
pain during his June 1967 pre-induction examination.  He 
began serving on active duty several months later, in April 
1968.  During service, in February 1970, he presented with 
complaints of back pain.  The pain lasted for two days and he 
was prescribed bed rest.  The remaining SMRs do not mention 
any additional complaints, treatment or diagnosis pertaining 
to a back disorder.  His military service ended in March 
1970.

A February 1975 VA outpatient treatment record indicates the 
veteran presented with complaints of back pain after falling 
and landing on his back.  The diagnosis was post-traumatic 
back pain.  He also later reported that in 1979 he underwent 
back surgery for a ruptured disc at St. Mary's Hospital.  VA 
has attempted to obtain those treatment records, however, a 
response from St. Mary's Hospital noted the records were no 
longer available.

Additional medical records show post-service diagnoses of a 
low back disorder.  Furthermore, the veteran has testified 
under oath during his October 2005 hearing to experiencing a 
continuity of symptomatology between the injury during 
service and the current disability.  So this triggers VA's 
duty to provide him with an examination since there is no 
medical opinion currently on file addressing the 
determinative issue of the cause of his current back problems 
- and, in particular, insofar as whether he had a chronic 
back disorder prior to entering the military, and if so, 
whether this pre-existing condition was aggravated during 
service beyond its natural progression.  38 U.S.C.A. §§ 1111, 
1153; 38 C.F.R. § 3.306.  See also VAOPGCPREC 3-2003 (July 
16, 2003).  If it is determined the veteran did not have a 
chronic back disorder prior to service, then the examiner 
should indicate whether the veteran has any current back 
disability that is at least as likely as not related to his 
military service or whether, for example, the current back 
disorder is more likely the result of unrelated factors such 
as the fall in 1975.

In regards to his claimed right and left (i.e., bilateral) 
knee disorder, the veteran's SMRs reveal that - prior to 
entering service, he underwent surgery in 1965 for a 
meniscectomy on his right knee.  And the residual scar on 
this knee was noted during his June 1967 military pre-
induction examination.  The remaining SMRs do not mention any 
relevant complaints, treatment or diagnosis pertaining to a 
knee disorder - involving either knee.  But, as mentioned, 
the veteran is a recipient of the Purple Heart Medal and he 
has submitted testimony as well as photographs showing a 
likely injury to his knees in an accident during service 
whereby the jeep he was driving came in contact with a 
landmine and exploded.

Furthermore, there is additional relevant evidence concerning 
the evaluation and treatment the veteran has received since 
service consisting of VA hospitalization reports, VA 
examination reports, VA X-ray studies, a private physician's 
statement, and lay statements pertaining to the veteran's 
bilateral knee disorder.  These post-service medical records 
suggest continuing treatment following service for his 
bilateral knee disorder, as well as current diagnoses.

It remains unclear, however, whether the veteran's current 
bilateral knee disorders were incurred or aggravated during 
his military service.  He previously underwent a VA 
examination in January 2003, but the examiner did not comment 
on the cause of the conditions at issue - either favorably 
or unfavorably.  

Additionally, the record includes a post-service opinion 
suggesting some nexus between a right knee disorder and 
service.  A February 2004 statement from R. M. Blew, M.D., 
initially set out the veteran's medical history, albeit 
incorrectly.  Dr. Blew stated that in 1969 the veteran's jeep 
hit a landmine, thereby forcing his knee to hit the 
dashboard.  Dr. Blew said he had reviewed photographs showing 
the veteran on crutches for an injury to his right knee.  The 
doctor then stated that after the veteran's separation from 
service he continued to have difficulty with this knee and 
eventually underwent surgery on it at the VA hospital in 
1973.  He concluded that the current right knee problems 
which the veteran experienced were due to the injury he had 
sustained in service in 1969, as well as the surgery in 1973.

A review of the veteran's 1973 records from the VA hospital 
shows that he indeed underwent surgery, as alleged -but that 
the surgery was on his left knee not his right knee.  That 
notwithstanding, the opinion from Dr. Blew does not have an 
evidentiary basis to support it.  Therefore, a VA medical 
examination and opinion would be helpful in resolving the 
claim for service connection for a bilateral knee disorder.  
See again 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Lastly, there may be relevant private treatment records - 
not on file, impacting the claim for service connection for a 
back disorder.  During his October 2005 hearing, the veteran 
indicated that his primary care physician, Pandora Williams, 
had informed him that his current back disorder was due to 
the injury he sustained during service.  To the extent Dr. 
Williams' records could provide further insight into whether 
the veteran's back condition is service-related, they should 
be obtained.  See 38 U.S.C.A. § 5103A(b)(1) (under VA's duty 
to assist, reasonable efforts shall be implemented to obtain 
relevant records which the claimant has identified); 
38 C.F.R. § 3.159(c)(1).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  With his authorization (VA Form 21-
4142), request copies of any 
outstanding records of the veteran's 
pertinent treatment from Dr. Williams.  
All records obtained should be 
associated with the claims file.  



2.  Schedule the veteran for a VA 
orthopedic examination to obtain a 
medical opinion concerning the cause of 
the conditions claimed affecting his 
low back, right knee, and left knee.  

In terms of the back disorder, the 
examiner should provide an opinion 
indicating whether the veteran had a 
chronic back disorder prior to entering 
the military, and if so, whether this 
pre-existing condition was aggravated 
during service beyond its natural 
progression.  If, on the other hand, it 
is determined the veteran did not have 
a back disorder prior to service, then 
the examiner should indicate whether 
the veteran has any current back 
disorder that is at least as likely as 
not (i.e., 50 percent or greater 
probability) related to his military 
service - including any injury he may 
have sustained, or whether, instead, 
the current back disorder is more 
likely the result of unrelated factors 
such as the fall after service in 1975.

The designated VA examiner should also 
provide an opinion as to whether it is 
at least as likely as not (i.e., 50 
percent or greater probability) the 
veteran's left knee disorder is related 
to his service in the military - taking 
into consideration the photographs 
depicting the above described accident 
when his jeep purportedly rolled over a 
landmine.

As well, the VA examiner should comment 
separately as to the veteran's right 
knee injury and should provide an 
opinion as to whether a pre-existing 
condition (i.e., history of meniscectomy 
in 1965) was aggravated during service 
beyond its natural progression.  
If, on the other hand, it is determined 
the condition was not aggravated during 
service beyond its natural progression, 
then the examiner should indicate 
whether the veteran has any current 
right knee disorder that is at least as 
likely as not (i.e., 50 percent or 
greater probability) related to his 
injury in service.

And to facilitate making these important 
determinations, the examiner should 
review the claims file for the veteran's 
pertinent medical and other history, 
including a copy of this remand.  The 
examiner should explain the basis of the 
opinion, whether favorable or 
unfavorable.  If an opinion cannot be 
provided without resorting to 
speculation, please expressly indicate 
this in the report.

3.  Then readjudicate the veteran's 
claims in light of the additional 
evidence obtained - including, with 
respect to the claims concerning his 
back and right knee, determining whether 
he clearly and unmistakably had pre-
existing conditions and, if so, whether 
they clearly and unmistakably were 
aggravated during service beyond their 
natural progression.  See VAOPGCPREC 3-
2003 (July 16, 2003).  If his claims are 
not granted to his satisfaction, 
send him and his representative an SSOC 
and give them time to respond to it 
before returning the case to the Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


